*297ORDER
The Disciplinary Review Board having reported to the Court, recommending that ROSCOE L. LAMB of RIDGEWOOD, who was admitted to the bar of this State in 1962, be publicly reprimanded for failing to keep cash receipts and disbursement journals for both his trust and business accounts, in violation of Rule 1:21 — 6(b)(1), for failing to maintain a client ledger book, cards, or sheets, in violation of Rule l:21-6(b)(2), for failing to follow generally accepted accounting procedures, in violation of Rule l:21-6(c), and for using his business account as his trust account, depositing client trust funds therein and making disbursements therefrom in a manner that violated Rule 1:21— 6(a)(1);
And good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is adopted and ROSCOE L. LAMB is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter, including the amount of $10,-*298189.75, determined to be fair and reasonable audit costs of the independent auditor.